Citation Nr: 1615465	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  12-20 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a disorder manifested by bilateral hip and low back pain. 


REPRESENTATION

Veteran represented by:	Wounded Warrior Project


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 19, 2002 to August 1, 2002 and from March 15, 2003 to May 1, 2004.  He also had service in the Missouri Army National Guard from February 2002 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In August 2013, the Veteran presented testimony before the undersigned at the RO in St. Louis.  The Board remanded the case for further development in January 2015. 

This appeal came to the Board as a single issue, which the Board characterized as entitlement to service connection for a disorder manifested by bilateral hip and low back pain.  During the Veteran's Board hearing in August 2013, he testified that he felt his lower back and hip conditions were manifestations of the same disorder.  Hearing Tr. pp. 12-13.  According to the VA examination report from April 2015, the examiner likewise determined that the Veteran's bilateral hip and low back symptoms all emanated from his low back disability, diagnosed as lumbosacral strain, lumbar spondylosis without myelopathy, and sacroiliitis.  The examiner found that the Veteran did not have a separate hip disability apart from his low back disability, but rather that the Veteran's hip symptoms resulted from his low back disability.  The examiner related the Veteran's low back disability to service.

When the Appeals Management Center (AMC) readjudicated the appeal in May 2015 after completion of the necessary case development, it separated the appeal into two issues, and addressed the bilateral hip symptoms in a separate decision from that of the low back symptoms.  It is unclear why the AMC bifurcated the appeal of what all parties had previously considered to be a single issue concerning a single disability.  It appears that the AMC was attempting to clarify, through a separate decision that only addressed the bilateral hips, that the VA examiner had not identified a separate hip disability apart from the Veteran's low back disability, but rather had determined that the Veteran's hip symptoms resulted from his low back disability.

In any event, during the pendency of this appeal, the AMC granted service connection for a low back disability, and per the April 2015 VA examination report findings, all of the Veteran's bilateral hip symptoms and low back symptoms emanate from his low back disability.  In other words, the May 2015 rating decision that granted service connection for a low back disability constituted a full grant of the appeal.  Since the time of the May 2015 rating decision, neither the Veteran nor his representative has indicated any disagreement with the characterization of the appeal as a single issue, or with the resolution of the appeal regarding that issue (i.e. a full grant).  The Board will proceed accordingly.                    
 

FINDING OF FACT

Service connection is in effect for a low back disability.


CONCLUSION OF LAW

There being no justiciable case or controversy, the Veteran's service connection claim for a disorder manifested by bilateral hip and low back pain is dismissed.  38 U.S.C.A. § 7105 (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As discussed above, in January 2015, the Board remanded the case in order to obtain a VA medical opinion as to the etiology of a disorder manifested by bilateral hip and low back pain.  In an April 2015 VA examination report, the examiner determined that the Veteran's bilateral hip and low back symptoms were all caused by a low back disability, which he determined to have onset during the Veteran's deployment to Iraq.  

In a May 2015 rating decision, the AMC granted service connection for a low back disability, citing the findings from the April 2015 VA examination report.  The Veteran's claim of entitlement to service connection for a disorder manifested by bilateral hip and low back pain is thus moot as the benefit sought on appeal is now in effect for the symptoms he has claimed, and he has not expressed any disagreement with the May 2015 rating decision.  38 U.S.C.A. § 7105.


ORDER

Service connection for a disorder manifested by bilateral hip and low back pain is dismissed.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


